  Case 16-07601         Doc 47     Filed 11/05/18 Entered 11/05/18 08:43:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-07601
         DESSIE M HOUSE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/04/2016.

         2) The plan was confirmed on 06/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-07601        Doc 47        Filed 11/05/18 Entered 11/05/18 08:43:05                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $6,997.57
       Less amount refunded to debtor                             $356.45

NET RECEIPTS:                                                                                       $6,641.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,970.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $297.89
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,267.89

Attorney fees paid and disclosed by debtor:                    $30.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ARGON CREDIT                      Unsecured      5,000.00       4,620.38         4,620.38          67.28       0.00
BEST CHOICE 123                   Unsecured         625.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      1,923.00       1,953.90         1,953.90          75.79       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           500.00           NA            500.00        500.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         500.00           NA               NA            0.00       0.00
KIA MOTORS FINANCE CO             Unsecured      8,755.00            NA        33,495.03       1,531.28        0.00
KIA MOTORS FINANCE CO             Secured       25,475.00     33,495.03        33,495.03            0.00       0.00
LVNV FUNDING                      Unsecured         638.00        731.50           731.50          33.45       0.00
MaxLend                           Unsecured      1,020.00            NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         513.00        577.72           577.72          16.54       0.00
MIDLAND FUNDING                   Unsecured         399.00        687.38           687.38          31.43       0.00
Northcash                         Unsecured         950.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         217.00           NA               NA            0.00       0.00
PERSONAL FINANCE CO               Unsecured      1,264.00            NA               NA            0.00       0.00
PERSONAL FINANCE CO               Unsecured      1,050.00            NA               NA            0.00       0.00
PERSONAL FINANCE CO               Secured              NA            NA             45.70          45.70       0.00
PRA RECEIVABLES MGMT              Unsecured          35.00        122.48           122.48           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         336.00        656.67           656.67          15.47       0.00
RISE CREDIT                       Unsecured      1,757.00            NA               NA            0.00       0.00
SILVER CLOUD FINANCIAL            Unsecured         800.00           NA               NA            0.00       0.00
SPEEDYRAPID CASH                  Unsecured      1,224.00       1,279.77         1,279.77          56.29       0.00
US BANK TRUST NA                  Secured      126,746.00    142,226.74       144,420.25            0.00       0.00
US BANK TRUST NA                  Secured              NA           0.00             0.00           0.00       0.00
VBS RUSHMORE                      Unsecured         500.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-07601         Doc 47      Filed 11/05/18 Entered 11/05/18 08:43:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $144,420.25              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $34,040.73            $545.70              $0.00
 TOTAL SECURED:                                         $178,460.98            $545.70              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,124.83          $1,827.53              $0.00


Disbursements:

         Expenses of Administration                             $4,267.89
         Disbursements to Creditors                             $2,373.23

TOTAL DISBURSEMENTS :                                                                        $6,641.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
